80 So. 3d 1148 (2012)
Pacino Duval NEELY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-5391.
District Court of Appeal of Florida, First District.
March 8, 2012.
Nancy A. Daniels, Public Defender and Pamela D. Presnell, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General and Charmaine M. Millsaps, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011).
WOLF, CLARK, and WETHERELL, JJ., concur.